Holmes, J.,
dissenting. I strongly dissent on the basis of stare decisis. The long-standing principle of stare decisis allows prior determinations of this court to remain intact unless valid new and changed public policy considerations are later presented to the court for its review. I so stated in my dissent in Rocky River v. State Emp. Relations Bd. (1989), 41 Ohio St. 3d 602, 608, 535 N.E. 2d 657, 662; see, also, Hall v. Rosen (1977), 50 Ohio St. 2d 135, 138, 4 O.O. 3d 336, 337, 363 N.E. 2d 725, 727.
I restate such legal principle as it would relate to this opinion. This case had been determined by the prior majority of this court in the opinion and judgment issued December 30, 1988. The only change in circumstances in this case was the composition of the court. No new public policy considerations were presented for the majority’s determination upon this matter. Consequently, there was no need to disturb our prior holding.
Moyer, C.J., concurs in the foregoing dissenting opinion.